DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed September 30, 2021.   Claims 1, 2, 4, 6-16, 18, 19 and 22-25 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-16, 18, 19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 23 include the limitation “the door is malfunctioning when the status parameter … on the door is engaged when the door is open”.  However the terms “when” renders the claims indefinite.  It is unclear whether the claims necessarily require the limitations which follow in the situations where the door lock is not engaged and the door is open or closed.  For examining purposes, this limitation is interpreted “the door is malfunctioning in response to the status parameter … on the door is engaged and the door is open”.  
Claims 2, 4, 6-16, 18, 22, 24 and 25 depend from claims 1 or 23 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10, 11, 18, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US 10,091,017 B2) in view of Friedli (US 8,857,569 B2).
Claims 1 and 19: Landow et al. discloses a method and controller comprising a processor and a memory having computer-executable instructions that are executed by the processor for controlling a building (house) control system comprising a door system using a sensor system configured to capture a status parameter of the door system by detecting a status parameter of a door of the door system, where the door is a door for accessing a house (column 23 lines 19-25).  Therefore the door is a door within the building other than a landing door to an elevator car and an elevator door of the elevator car.  A status parameter of a door lock of the door system is detected, where the door lock is operably connected to the door, and the status parameter of the door and the status parameter of the door lock are displayed on a device (television receiver 150) as a notification, wherein the status parameter of the door and the status parameter of the lock in combination indicate that the door is malfunctioning in response to the status parameter of the door and the status parameter of the door lock indicating that the lock on the door is engaged (locked) and the door is open (column 23 lines 17-36). This reference fails to disclose the building control system to comprise an elevator system, the sensor system to be configured to capture one or more status parameters of the elevator system and operation of the elevator system to be adjusted in response to the door that is malfunctioning. 
However Friedli teaches a method and controller for controlling a building control system, where the building control system comprises an elevator system, and a sensor 
Given the teachings of Friedli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Landow et al. with providing the building control system to comprise an elevator system, the sensor system to be configured to capture one or more status parameters of the elevator system and operation of the elevator system to be adjusted in response a security alert phase, associated with the door that is malfunctioning.  Doing so would “allow the security of a building to be maintained without requiring constant monitoring of [an] area by one or more security officers” as taught in Friedli (column 4 lines 11-13). 
Claim 2: Landow et al. modified by Friedli discloses a method as stated above, where a status parameter of the elevator door of the elevator system is shown in Friedli to be detected, and the elevator door is closed in response to the status parameter of the door and the status parameter of the door lock (column 8 lines 45-51).
Claim 4: Landow et al. modified by Friedli discloses a method as stated above, where a status parameter adjustment command for the door lock is disclosed in Landow et al. to be received and the door lock is adjusted in response to the status parameter adjustment command for the door lock (column 23 lines 17-19).
Claim 6: Landow et al. modified by Friedli discloses a method as stated above, where the adjusting is disclosed in Landow et al. to disengage (unlock) the door lock (column 23 lines 17-19).
Claim 10: Landow et al. modified by Friedli discloses a method as stated above, where an alert is disclosed in Landow et al. to be activated on the device in response to the status parameter of the door and the status parameter of the door lock (column 23 lines 17-31).
Claim 11: Landow et al. modified by Friedli discloses a method as stated above, where an elevator car of the elevator system is shown in Friedli to be controlled to hold its doors open at the floor in response to the security alert phase (column 2 lines 27-40).  Therefore the elevator car is deactivated in response to the status parameter of the door and the status parameter of the door lock.
Claim 18: Landow et al. modified by Friedli discloses a method as stated above, where the status parameter of the door and the status parameter of the door lock is disclosed in Landow et al. to be displayed as text (column 14 lines 30-33).
Claim 22: Landow et al. modified by Friedli discloses a method as stated above, where an elevator car is shown in Friedli to be prevented from servicing a floor for a selected period of time (remainder of security alert phase) by holding its doors open, where the status parameter—and therefore the door lock—is detected on the floor (column 2 lines 27-40).
Claim 23: Landow et al. discloses a method of controlling a building (house) control system comprising a door system using a sensor system configured to capture a status parameter of the door system by detecting a status parameter of a door of the 
However Friedli teaches a method and controller for controlling a building control system, where the building control system comprises an elevator system, and a sensor system captures one or more status parameters of the elevator system (column 2 lines 33-36).  Operation of the elevator system is adjusted during a security alert phase in response to a status parameter detected near a door within the building, where the adjusting includes preventing an elevator car from servicing a floor for a selected period 
Given the teachings of Friedli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Landow et al. with providing the building control system to comprise an elevator system, the sensor system to be configured to capture one or more status parameters of the elevator system and operation of the elevator system to be adjusted in response a security alert phase, associated with the door that is malfunctioning, where the adjusting operations comprises preventing an elevator car from servicing a floor for a selected period of time, the door lock being located on the floor.  Doing so would “allow the security of a building to be maintained without requiring constant monitoring of [an] area by one or more security officers” as taught in Friedli (column 4 lines 11-13). 
Claim 24: Landow et al. modified by Friedli discloses a method as stated above, where the status parameter of the door lock is disclosed in Landow et al. to indicate that the door lock is not engaged (unlocked) (column 23 lines 17-31).
Claim 25: Landow et al. modified by Friedli discloses a method as stated above, where the status parameter of a door of the door system is disclosed in Landow et al. to be detected and indicate that the door is open, and the status parameter of the door lock to indicate that the door lock is engaged (locked) (column 23 lines 17-31).
Claims 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US 10,091,017 B2) modified by Friedli (US 8,857,569 B2) as applied to claims above, further in view of Palmer (US 10,488,833 B2).
Claim 7: Landow et al. modified by Friedli discloses a method as stated above, but fails to disclose a status parameter adjustment command to be received for the door, and the door to be adjusted in response to the status parameter adjustment command for the door.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), and the first door is closed in response to a received status parameter adjustment command of the second door control mechanism, such that the door is adjusted (closed) in response to the status parameter adjustment command (column 15 lines 35-42).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Landow et al. as modified by Friedli with providing a status parameter adjustment command to be received for the door, and the door to be adjusted in response to the status parameter adjustment command for the door.  Doing so would help to “prevent the spreading of fire” as taught in Palmer (column 15 lines 40-43) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claim 8: Landow et al. modified by Friedli and Palmer discloses a method as stated above, where the adjusting the door is shown in Palmer to include closing the door (column 15 lines 40-42). 
Claim 9: Landow et al. modified by Friedli and Palmer discloses a method as stated above, where the door lock is disclosed in Landow et al. to be adjusted by 
Claim 12: Landow et al. modified by Friedli discloses a method as stated above, but fails to disclose a second door to be closed in response to the status parameter of the door of the door system and the status parameter of the door lock.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the second door is closed in response to a status parameter of the first door control mechanism (column 15 lines 35-42).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Landow et al. as modified by Friedli with providing a second door to be closed in response to the status parameter of the door of the door system and the status parameter of the door lock.  Doing so would help to “prevent the spreading of fire” as taught in Palmer (column 15 lines 40-43) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claims 13-15: Landow et al. modified by Friedli and Palmer discloses a method as stated above, but fails to disclose a second door lock to be engaged/disengaged in response to the status parameter of the door and the status parameter of the door lock, where the second door lock is operably connected to the second door.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the second door is closed in response to a status parameter of the 
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Landow et al. as modified by Friedli with providing a second door lock to be engaged/disengaged in response to the status parameter of the door and the status parameter of the door lock, where the second door lock is operably connected to the second door.  Doing so would help to “prevent the spreading of fire” as taught in Palmer (column 15 lines 40-43) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claim 16: Landow et al. modified by Friedli and Palmer discloses a method as stated above, where the second door is shown in Palmer to be opened in response to the status parameter of the door (column 15 lines 43-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 29, 2021